709 S.E.2d 598 (2011)
STATE of North Carolina
v.
Carl Stephen MOSELEY.
No. 124A93-4.
Supreme Court of North Carolina.
June 15, 2011.
Paul M. Green, Durham, for Moseley, Carl Stephen.
Valerie Spalding, Assistant Attorney General, for State of N.C.
Jonathan E. Broun, Durham, for Moseley, Carl Stephen.
Phil Berger, District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed by Defendant on the 1st of October 2010 in this matter for a writ of certiorari to review the order of the Superior Court, Stokes County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 15th of June 2011."